Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-01692-DDD-STV

        SBS FRANCHISING, LLC,

                Plaintiff and Counter Defendant,
        v.

        CHANNEN SMITH;
        CHANNEN COMPANIES, LLC;
        ARETE PROPERTY SERVICES, LLC;
        CRS HOLDINGS LLC d/b/a STRATUS BUILDING SOLUTIONS;
        MARVIN ASHTON;
        IOWA BUILDING SOLUTIONS, LLC;
        RAUL CUNARRO RODRIGUEZ a/k/a RAUL CUNARRO;
        POMAIKAI FRANCHISING, LLC; and
        JOE GALLEGOS,

                Defendants and Counter Claimants,
        v.

        STRATUS BUILDING SOLUTIONS, LLC;
        STRATUS BUILDING SOLUTIONS OF ARIZONA, LLC;
        SBS SAN DIEGO CHANNEN CO., LLC; and
        PHSCCH LLC,

                Intervenor Plaintiffs.


                 ORDER GRANTING JOINT MOTION FOR ENTRY
                  OF STIPULATED PERMANENT INJUNCTION


             Before the Court is the parties’ Stipulation and Joint Motion for
        Approval and Entry of Stipulated Permanent Injunction Order
        [Doc. 77]. Having considered the motion and applicable law, and hav-
        ing reviewed the proposed permanent injunction, the Court grants the
        parties’ motion.




                                          -1-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 2 of 9




                                    BACKGROUND

           On June 11, 2019, Plaintiff SBS Franchising, LLC filed its com-
        plaint in this case [Doc. 1], and the following day it filed a motion for
        preliminary injunction [Doc. 5]. Plaintiff alleges that it is a national
        franchisor that provides commercial cleaning services; that Defendants
        are “master franchisees” or owners, operators, or key participants in
        SBS master franchises; and that Defendants have, inter alia, wrongful-
        ly diverted SBS customers to a competing business, Defendant Arete
        Property Services, LLC, in violation of their Master Franchise Agree-
        ments with SBS. [See generally Compl., Doc. 1.] SBS brings claims for
        breach of contract, trademark infringement, trade secret misappropri-
        ation, and other related causes of action. [Id. at ¶¶ 117-241.] On Ju-
        ly 15, 2019, the parties participated in mediation and agreed to the
        terms of a stipulated preliminary injunction, which the Court entered
        on July 18, 2019. [Stipulated Prelim. Inj., Doc. 38.]

           On August 26, 2019, the Court granted leave for additional fran-
        chisees to intervene as parties; the intervenors bring claims against
        SBS for breach of contract and declaratory judgment regarding the
        scope of the Master Franchise Agreements and other agreements.
        [See Order Granting Mot. to Intervene, Doc. 52; Compl. in Interven-
        tion, Doc. 53.] On September 4, 2019, Defendants amended their an-
        swer to also assert counterclaims against SBS for breach of contract
        and declaratory judgment regarding the scope of the Master Franchise
        Agreements and other agreements. [See Am. Answer & Countercls.,
        Doc. 56.]

           The parties state that they have now reached a settlement agree-
        ment that contemplates entry of a stipulated permanent injunction by
        the Court. [Mot. for Perm. Inj., Doc. 77 at ¶ 4.]



                                           -2-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 3 of 9




                                  APPLICABLE LAW

           Before entering a consent decree or stipulated permanent injunc-
        tion, a district court “must ensure that the [parties’] agreement is not
        illegal, a product of collusion, or against the public interest,” and that
        the agreement “is fair, adequate, and reasonable.” United States v.
        Colorado, 937 F.2d 505, 509 (10th Cir. 1991). Any stipulated injunctive
        relief must serve to resolve a dispute within the court’s subject-matter
        jurisdiction, must come within the general scope of the case made by
        the pleadings, and must further the objectives of the law upon which
        the complaint was based. Local No. 93, Int’l Ass’n of Firefighters, AFL-
        CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525 (1986). And, an in-
        junction must comply with Federal Rule of Civil Procedure 65(d). Con-
        sumers Gas & Oil, Inc. v. Farmland Indus., Inc., 84 F.3d 367, 370
        (10th Cir. 1996). Rule 65(d) requires that every order granting injunc-
        tive relief must “state the reasons why it issued,” “state its terms spe-
        cifically,” and “describe in reasonable detail—and not by referring to
        the complaint or other document—the act or acts restrained or re-
        quired.” Fed. R. Civ. P. 65(d)(A)-(C).

                                     DISCUSSION

           In this case, all parties are represented by counsel, nothing in the
        record suggests unfairness in the parties’ negotiations, and the terms
        of the proposed permanent injunction appear to be fair, reasonable,
        and consistent with the public interest and the objectives of the laws
        upon which the parties’ claims and counterclaims are based.

           The   proposed    permanent      injunction   largely   complies   with
        Rule 65(d). The parties’ proposed order, however, attempts to incorpo-
        rate by reference the definitions of “Master Franchise Agreements” and
        “Marks” as set forth in Plaintiff’s proposed First Amended Complaint.


                                           -3-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 4 of 9




        [See Proposed Order, Doc. 77-1 at 1.] As noted above, Rule 65 provides
        that the acts restrained or required may not be described by reference
        to the complaint or another document. Fed. R. Civ. P. 65(d)(1)(C). Ac-
        cordingly, the Court will define the terms “Master Franchise Agree-
        ments” and “Marks” explicitly in its permanent injunction order rather
        than incorporating the definitions by reference.

           The parties also request that the Court retain jurisdiction over the
        subject matter of the permanent injunction for purposes of enforcing
        the injunction and determining the amount of attorneys’ fees to be
        awarded in the event SBS brings an enforcement proceeding. [Mot. for
        Perm. Inj., Doc. 77 at ¶ 8; Proposed Order, Doc. 77-1.] The Court need
        not expressly retain jurisdiction, however, because whenever a court
        enters an injunction it automatically retains jurisdiction to enforce it.
        Thompson v. U.S. Dep’t of Housing & Urban Dev., 404 F.3d 821, 833-34
        (4th Cir. 2005) (collecting cases). The Court therefore will not include
        this proposed provision in its permanent injunction order.

           With those two modifications, the Court approves the parties’ stipu-
        lated permanent injunction, which is entered as set forth below.

                                    CONCLUSION

           For the foregoing reasons, it is ORDERED that:

           The parties’ Stipulation and Joint Motion for Approval and Entry of
        Stipulated Permanent Injunction Order [Doc. 77] is GRANTED;

           The Stipulated Permanent Injunction set forth below shall super-
        sede the Stipulated Preliminary Injunction entered by the Court on Ju-
        ly 18, 2019 [Doc. 38], and that Order is accordingly VACATED;




                                          -4-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 5 of 9




           Pursuant to Local Civil Rule 7.2 and the Court’s finding that the
        presumption of public access to Court documents is outweighed by
        Plaintiff’s interest in maintaining the privacy of its trade secrets,
        Plaintiff’s unopposed Motion to Restrict Public Access to Certain Pre-
        liminary Injunction Declaration Exhibits [Doc. 10] is GRANTED, and
        the Clerk of Court is directed to maintain under Restriction Level 1 the
        exhibits filed at [Docs. 11, 11-1, 11-2, 11-3, 12, 12-1, 12-2, 12-3, 12-4,
        13, 13-1, 13-2, 13-3, and 13-4]; and

           Plaintiff SBS Franchising, LLC’s Motion to Dismiss Counterclaims
        and Complaint in Intervention [Doc. 57] and Plaintiff’s Motion to
        Amend Complaint to Add Claims Against Intervenors and Add Sup-
        plement Claims Against Existing Defendants [Doc. 58] are DENIED
        AS MOOT.

                    STIPULATED PERMANENT INJUNCTION

           Pursuant to Federal Rule of Civil Procedure 65, it is ORDERED
        that:

           As used in this Order,

           “Master Franchise Agreements” means, collectively, the master
        franchise agreements that govern the relationships between Plaintiff
        SBS Franchising, LLC (“SBS”) and each master franchisee and their
        Key Participants (as defined below), including the Defendants and In-
        tervenor Plaintiffs;

           As to the master franchisees, “Key Participants” includes, without
        limitation, all owners and their spouses; all directors or others in simi-
        lar decision-making or fiduciary capacity, regardless of title; all officers




                                           -5-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 6 of 9




        and managers (including division managers); and all people with su-
        pervisory or management positions;

           “SBS System” means the Stratus Building Solutions branded SBS
        master franchise system; and

           “Marks” means trademarks associated with the SBS System that
        are owned by SBS and federally-registered with the United States Pa-
        tent and Trademark Office, including the following:

           a. “STRATUS,” Registration Number 5,296,293, registered Sep-
              tember 26, 2017;

           b. “STRATUS,” Registration Number 5,296,290, registered Sep-
              tember 26, 2017;

           c. “STRATUS BUILDING SOLUTIONS” (and Design), Registra-
              tion Number 5,441,491, registered April 10, 2018;

           d. “STRATUS BUILDING SOLUTIONS” (and Design), Registra-
              tion Number 5,441,492, registered April 10, 2018; and

           e. “STRATUS     BUILDING       SOLUTIONS,”     Registration   Num-
              ber 3,230,289, registered April 17, 2007.

           1. Except as otherwise specifically provided herein, Channen Com-
        panies, LLC, Arete Property Services, LLC, CRS Holdings, LLC d/b/a
        Stratus Building Solutions, Iowa Building Solutions, LLC, Pomaikai
        Franchising, LLC, Stratus Building Solutions (of Kansas), LLC, SBS
        San Diego Channen Co., LLC, PHSCCH LLC, and Stratus Building
        Solutions of Arizona LLC (each a “Channen Entity” and collectively the
        “Channen Entities”), and Channen Smith (“Smith”) and Marvin Ash-
        ton (“Ashton”), Raul Cunarro Rodriguez a/k/a Raul Cunarro (“Cunar-



                                         -6-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 7 of 9




        ro”), and Joe Gallegos (“Gallegos”) shall not, during the time periods
        set forth below in Paragraph 2 of this Order, directly or indirectly, in-
        cluding through current or future affiliates, successors, assigns, related
        persons, trusts, estate planning vehicles, investment vehicles, entities,
        benefit corporations, non-profit entities or any other person in active
        concert with the Channen Entities, Smith and/or Ashton (collectively,
        the “Related Entities”), for his or their own account, on account of any
        other person or Related Entity, or as a stockholder, equity-holder,
        owner, investor, partner, financing source, principal, agent, lender,
        joint venturer, consultant, employee, officer, director, advisor, trustee,
        franchisor or franchisee, independent contractor, or otherwise:

              a. divert, solicit, interfere with, misappropriate, take away, or
                  attempt to divert or take away any source of SBS business or
                  revenue, any SBS customer, or SBS unit franchisee relating
                  to any type of commercial cleaning and/or maintenance relat-
                  ed services described in Paragraph 1.b hereof or Residential
                  Cleaning Services described in Paragraph 3 hereof;

              b. perform any services for, engage in or acquire, become an
                  employee of, have any financial, beneficial, or equitable in-
                  terest in, or have any interest whatsoever in any business,
                  besides SBS or an affiliate of SBS, which: (i) performs any
                  type of commercial cleaning and/or maintenance related ser-
                  vices including, but not limited to, commercial, industrial,
                  and institutional cleaning services; (ii) is similar to the SBS
                  janitorial, cleaning, and maintenance system and business
                  described in the Master Franchise Agreements, SBS unit
                  franchise agreements, or the SBS operating manual, all as
                  amended or revised from time to time (except as otherwise
                  permitted in this Stipulated Permanent Injunction); or


                                           -7-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 8 of 9




                 (iii) sells, leases, or distributes supplies and equipment relat-
                 ed to any of the businesses described in this Stipulated Per-
                 manent Injunction;

              c. employ or seek to employ any person who was or is at that
                 time employed by SBS or any of its affiliates, any SBS mas-
                 ter franchise, or any SBS unit franchisee;

              d. induce any person to leave his or her employment with SBS
                 or any of its affiliates, any SBS master franchise, or any SBS
                 unit franchisee; or

              e. perform or contribute to any other act injurious or prejudicial
                 to the goodwill associated with SBS or its Marks.

           2. For Smith and the Channen Entities, this Stipulated Permanent
        Injunction shall be effective from the date of entry of this Order until
        December 1, 2024. For Cunarro, Gallegos, and Ashton the Stipulated
        Permanent Injunction shall be effective from the date of entry of this
        Order until December 1, 2021.

           3. Notwithstanding the above, the Channen Entities, Smith, Ash-
        ton, Cunarro, and Gallegos may offer Residential Cleaning Services,
        except as may otherwise be provided in any employment agreement
        with SBS or an affiliate of SBS. “Residential Cleaning Services” shall
        consist only of residential cleaning services, residential landscaping
        services, residential snow removal services, residential waste removal
        services, and residential recycling services at any location requested or
        purchased by the owner or lessee of a home, apartment, and/or resi-
        dential dwelling. SBS acknowledges that any Residential Cleaning
        Services offered by the Channen Entities and Smith will not constitute
        the diversion of SBS business.


                                          -8-
Case 1:19-cv-01692-DDD-STV Document 79 Filed 11/27/19 USDC Colorado Page 9 of 9




           4. The Channen Entities, Smith, Ashton, Cunarro, and Gallegos ei-
        ther directly or through their Related Entities, shall have no contact
        with, or enter into any agreement with, any SBS customers, SBS mas-
        ter franchisees, and/or SBS unit franchisees during the time periods
        set forth in Paragraph 2 of this Order relating to any type of commer-
        cial cleaning and/or maintenance related services described in Para-
        graph 1.b hereof or Residential Cleaning Services described in Para-
        graph 3 hereof. Nothing in this Stipulated Permanent Injunction, how-
        ever, shall bar Smith from limited, social contact with SBS customers
        or employees as may occur as a normal course of life’s activities, nor
        shall it bar Cunarro, Gallegos, or Ashton from performing their duties
        for SBS or its affiliate.

           5. The Channen Entities, Smith, Ashton, Cunarro, and Gallegos,
        for themselves and for each of their Related Entities, and SBS, for it-
        self, consent to the jurisdiction of this Court to enforce the terms of this
        Stipulated Permanent Injunction for the duration of their respective
        non-competition and non-solicitation covenants as described in this
        Stipulated Permanent Injunction.

           6. In the event SBS brings a proceeding to enforce the terms of this
        Stipulated Permanent Injunction, the prevailing party shall be entitled
        to reasonable attorney’s fees incurred.

        DATED: November 27, 2019                    BY THE COURT:




                                                    Hon. Daniel D. Domenico




                                           -9-
